Citation Nr: 1033493	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  02-13 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim of entitlement to service connection 
for amputations and associated arthritis of the left thumb and 
the index and middle fingers; and if so, whether service 
connection is warranted.

2.  Entitlement to service connection for arthritis of the left 
hand, elbow, shoulders, and neck.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The Veteran had active service from December 1954 to December 
1957.  He was born in 1934.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO).  The appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


Service connection is in effect for amputation, left ring and 
little fingers, for which a 20 percent rating has been assigned 
since 1971.  

The Veteran was scheduled for two personal hearings at the VARO; 
he postponed the first, and cancelled the second.

In a decision in March 2008, the Board denied entitlement to 
service connection for bilateral defective hearing.  The Board 
remanded the issue herein concerned for specific development.

After the case was returned to the Board, in August 2009, the 
Board forwarded the case for a medical expert opinion.  That 
opinion, dated in May 2010, is now of record; the Veteran and his 
representative have had the opportunity to review and respond to 
it.  Other than some written comments from the Veteran which are 
of record, they have responded that they have no further evidence 
to submit.


FINDINGS OF FACT

1.  Service connection for amputations of the left thumb and the 
index and middle fingers was denied in an April 1971 RO rating 
decision on the general basis that they were not of service 
origin and not associated with the other amputations which were 
of service origin; the decision was not timely appealed, and 
became final.


2.  The evidence added to the record since the 1971 rating 
decision bears directly and substantially upon the issue of 
service connection for amputation of the left thumb and the index 
and middle fingers, and is, by itself or in conjunction with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of these issues.

3.  The competent and probative evidence of record preponderates 
against the Veteran's amputation of the left thumb and index and 
middle fingers with arthritis, and arthritis of the left hand, 
elbow, shoulder, and neck as being in any way associated with 
active military service, or as proximately due to or the result 
of the service-connected disability on either a causation or 
aggravation basis.


CONCLUSIONS OF LAW

1.  Evidence submitted since the April 1971 rating decision 
wherein the RO denied service connection for amputations of the 
left thumb and left index and middle fingers is new and material; 
the claim is reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2009).

2.  Amputations of the left thumb and left index and middle 
fingers with arthritis, and arthritis of the left hand, elbow, 
shoulder, and neck, are not of service origin on any premise, and 
are not shown to be due to, the result of, or aggravated by the 
service-connected disability..  38 U.S.C.A. §§ 101, 106, 1110, 
1112, 1113, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (2009).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009). In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice and, 
as discussed below, the Board has found none.

With regard to all the current claims, clinical records have been 
attached to the claims file.  An SOC and SSOCs were issued and 
the requirements to support the claims were discussed at length.  
In the aggregate, the Board finds that the RO has satisfied the 
duty to notify and assist under the VCAA.

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
Any other defect with respect to timing was harmless error.  See 
Mayfield, supra.  The Veteran was advised of the opportunities to 
submit additional evidence after which additional data was 
obtained and entered into the record.  The Board finds that the 
purpose behind the notice requirement has been satisfied because 
the appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  The 
Veteran has submitted additional data, and has indicated that he 
has no other information or evidence to substantiate the claim.

In addition, it appears that all obtainable evidence identified 
by the appellant relative to the claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of the current appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

The appellant and his representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that appellant and representative had demonstrated 
actual knowledge of the information and evidence necessary to 
establish the claim).  Moreover to whatever extent the decision 
of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, e.g., 
as to potential downstream issues such as disability rating and 
effective date, the Board notes that such information was 
provided to the appellant.  

Accordingly, we find that VA has satisfied its duty to assist the 
appellant in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  No 
useful purpose would be served in remanding this matter for yet 
more development on this issue.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The Court has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 

II.  New and Material Evidence:  Applicable Criteria

Before the Board may reopen a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted sufficient 
to reopen a prior final decision:  "[T]he Board does not have 
jurisdiction to consider a claim which [has been] previously 
adjudicated unless new and material evidence is present, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 
9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  
Furthermore, if the Board finds that new and material evidence 
has not been submitted, it is unlawful for the Board to reopen 
the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  
If the Board determines that the evidence is new and material, 
the case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making such a determination, the Board must look at 
all of the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273 (1996). In the present case, this means that the Board 
must look at all the evidence submitted since the 1990 decision, 
which included the last final adjudications which disallowed the 
Veteran's claims.

New and material evidence means evidence not previously submitted 
to agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
which is solely cumulative or repetitious in character will not 
serve as a basis for reconsideration of a previous decision.  The 
Hodge decision stressed that under the regulation new evidence 
could be material if that evidence provided "a more complete 
picture of the circumstances surrounding the origin of a 
Veteran's injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
supra, at 1363.

The Board notes that, effective August 29, 2001, changes were 
made to 38 C.F.R. § 3.156(a), which defines new and material 
evidence.  Since the appellant's request to reopen his claim was 
filed since then, the new language of 38 C.F.R. § 3.156(a) will 
be applied.  To whatever extent the new regulation has changed 
the approach to developing evidence in claims, it has not 
modified the longstanding requirement that a previously denied 
claim may not be reopened and readjudicated unless, and until, 
there has been a finding that new and material evidence has been 
submitted.

III.  Service Connection:  Applicable Criteria 

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Where there is a 
chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  When a condition noted 
during service is not shown to be chronic, or the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity of symptomatology after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Where a Veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and a chronic 
disease such as arthritis manifests to a degree of 10 percent 
within one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The U.S. Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there must 
be (1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of inccurrence or 
aggravation of a disease or injury in service; and (3) medical 
evidence of a nexus between the claimed in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999).

Service connection may also be granted for disability which is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  An increase in severity of a non-service-connected 
disorder that is proximately due to or the result of a service-
connected disability, and not due to the natural progress of the 
non-service-connected condition, will be service connected.  
Aggravation will be established by determining the baseline level 
of severity of the non-service-connected condition and deducting 
that baseline level, as well as any increase due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310(b).

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  71 Fed. 
Reg. 52,744 (Sept. 7, 2006).  The amended 38 C.F.R. § 3.310(b) 
institutes additional evidentiary requirements that must be 
satisfied before aggravation may be conceded and service 
connection granted.  In addressing the imposition of this new 
evidentiary requirement, the regulatory comments cite to 38 
U.S.C.A. § 501 as the supporting authority, and not Allen.  See 
71 Fed. Reg. at 52,744-45.  The present claim predates the 
regulatory change.  Consequently, the Board will apply the older 
version of 38 C.F.R. § 3.310, which is more favorable to the 
claimant because it does not require the establishment of a 
baseline before an award of service connection may be made.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).

In this, as in any other case, it remains the duty of the Board 
as the fact finder to determine credibility in any number of 
contexts, whether it has to do with testimony or other lay or 
other evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  In general, lay individuals may not render medical 
conclusions, see Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
however, a lay statement may be made which relays the visible 
symptoms of a disease or disability or the facts of observed 
situations or circumstances, see Caldwell v. Derwinski, 1 Vet. 
App. 466, 469 (1991), after which a decision must be made as to 
the credibility thereof in the context of probative medical 
evidence.  More recently, the U.S. Court of Appeals for the 
Federal Circuit held, in Buchanan v. Nicholson, 451 F.3d 1331, 
1336-7 (Fed. Cir. 2006), that the Board is obligated to, and 
fully justified in, determining whether lay testimony is credible 
in and of itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements.

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support our 
findings, and must cite to competent evidence of record to 
support such conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Lay 
statements may be competent to support a claim as to lay-
observable events or lay-observable disability or symptoms.  See, 
e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, supra.  See also Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

Where the record contains both positive and negative evidence, 
including addressing whether the Veteran's claimed condition is 
related to service or to service-connected disability, it is the 
responsibility of the Board to weigh the evidence, including the 
medical evidence, and determine where to give credit and where to 
withhold the same, and, in so doing, the Board may accept one 
medical opinion and reject others.  Evans v. West, 12 Vet. App. 
22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  The Board is mindful that we must have plausible 
reasons, based upon medical evidence in the record, for favoring 
one medical opinion over another.  Evans, supra.  Thus, the 
weight to be accorded the various items of evidence in this case 
must be determined by the quality of the evidence, and not 
necessarily by its quantity or source.

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence,"  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), and has also held that a Veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Board has an obligation to provide adequate reasons and bases 
supporting this decision, but there is no requirement that every 
item of evidence submitted by the appellant or obtained on his 
behalf be discussed in detail.  The Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

IV.  Factual Background and Analysis

Service medical records show several instances where one or more 
fingers were seemingly injured or causing the Veteran problems in 
service.   

When examined by VA in 1971, the Veteran was found to have lost 
all the fingers on the left hand.  He specifically reported that 
he had lost the ring and little fingers secondary to a gunshot 
wound while at home on leave during service, and  had lost the 
index and middle fingers and part of his left thumb to a meat 
grinder incident in 1970.  The examiner noted that, at the time 
of the in-service amputation incident, he had received some 
pellets to the middle finger but did not lose it at that time.  
The stump was still slightly tender, and he did not yet have a 
prosthesis.  

In a rating action in 1971, service connection was granted for 
the loss of the left ring and little fingers; and denied for the 
loss of the left thumb, the middle finger, and the index finger.  
Absent a timely appeal, that decision became final.


Since then, there has been additional clinical evidence submitted 
plus some lay statements as well as comments and observations 
from the Veteran, some of which suggest that the in-service 
amputations may have had some impact on his subsequent 
amputations and arthritis of other areas.  The substance of these 
will be discussed further below.  However, this, in the 
aggregate, is both new and material, and bears directly and 
substantially upon the issue of service connection for amputation 
of the left thumb and the index and middle fingers with 
associated arthritis, and is, by itself or in conjunction with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of these issues.  
The claim is reopened and will be herein addressed on the 
substantive merits which provides the Veteran with all available 
considerations and is without any prejudice to him whatsoever.

On VA examinations in March 2001, he was found to have arthritis 
involving the elbow, shoulder, and neck, but the examiner felt 
that the current arthritis had "no direct relationship" and had 
not been caused by the service-connected finger loss.  

On a VA examination in December 2006, the orthopedic examiner 
opined that the service-connected finger amputations had not 
"caused" the other arthritis, because there was no anatomic 
relationship.  A subsequent addendum noted that the file had been 
reviewed, and the opinions remained the same.




Several affidavits have been submitted to the effect that the 
Veteran's various joint and orthopedic problems have been 
progressive and he is now severely disabled as a result.  
Suggestions have been made that the absence of some of his 
fingers had caused impediments which led to other orthopedic 
problems.  

A statement is of record from K.W.L., M.D., dated in February 
2008 to the effect that he was now treating the Veteran for 
quadriceps tendon disruption in the left knee.  He was also noted 
to have hearing loss as well as arthritis in his hands, elbows, 
shoulders, and knees.

Dr. S.B., in a statement in January 2008, reported that he had 
treated the Veteran for the past three years for arthritis of his 
left hand, elbow, shoulder and knee.  Dr. B noted that the 
Veteran had served in the field artillery; he mentioned the meat 
grinder incident in the 1970's; and he stated that all of his 
problems were service related, but provided no basis for such a 
conclusion.

In the 2008 remand, the Board asked that the Veteran be scheduled 
for a VA orthopedic evaluation by an examiner who had not 
previously evaluated him, to determine the nature and etiology of 
all current joint problems.  Specifically, after review of the 
evidence of record, the examiner was to opine as to the 
following:  (a) what is the correct diagnosis(es) of all current 
joint disabilities; (b) to what are each of these disabilities 
attributable; (c) are they in any way attributable to anything of 
service origin, including in-service trauma; (d) is it at least 
as likely as not that any other joint problems were attributable 
to the in-service finger amputations, and by what is that 
determinable? (e) did the Veteran's traumatic finger amputations 
from service in any way contribute to, alter or in any way 
adversely affect his additional joint problems, particularly 
involving the left upper extremity and neck? 

The Veteran underwent a special VA examination in April 2009, 
complete report from which is of record.  The examiner reviewed 
the aggregate file and cited the pertinent specifics of the 
Veteran's history.  He concluded that, although the Veteran's 
left ring and little finger amputations were service-connected; 
his current 


complaints of left wrist, elbow, shoulder, and neck pain were not 
caused by the former amputations.  It was noted that he also had 
some degenerative conditions which were due to age and attrition.  
The examiner opined that there is nothing in the current 
orthopedic literature which would indicate that traumatic 
amputation of fingers would cause a degenerative condition or 
significant pain in other joints.

Because these responses were not entirely responsive to the 
questions asked, after the case was returned to the Board, the 
Board forwarded the case for a medical expert opinion from the 
Veterans Health Administration.  After review of the evidence of 
record, the medical expert was to opine, with supporting 
rationale, as to the following:  (1) What are the correct 
diagnoses of all current joint disabilities?  (2) To what is each 
of these disabilities attributable?  (3) Are they attributable to 
events in service, including in-service trauma?  (4) Is it at 
least as likely as not (i.e., to at least a 50/50 degree of 
probability) that any other joint problems are attributable to 
the in-service finger amputations, and by what is that 
determinable; or is such a causal relationship unlikely (i.e., 
less than a 50/50 degree of probability)?  (5) Did the Veteran's 
traumatic finger amputations from service contribute to, alter, 
or in any way adversely affect his additional joint problems, 
particularly involving the left upper extremity and neck, beyond 
the pre-aggravation baseline level of severity and beyond the 
natural progression of the condition?

The medical expert's opinion is of record, dated in May 2010.  In 
pertinent part, after having reviewed the entire file, the 
physician noted that the Veteran's current disabilities were as 
follows:  (1) degenerative disc disease of the cervical spine at 
multiple levels; (2) left glenohumeral arthritis; (3) left 
olecranon bursitis; and (4) left hand multiple amputation(s).

It was the medical expert's opinion that conditions (1), (2) and 
(3) were the result of natural progression of use.  He noted that 
the amputation of the little and ring fingers were a result of 
the service incident, while the amputation of the left middle and 
index fingers and thumb were the result of a meat grinding 
incident in 1970.  


It was further the opinion of the medical expert that:

It is less likely as not that any other joint problems 
are attributable to the in-service finger amputations.  
Such a causal relationship is unlikely and not 
supported by medical literature or my own experience 
as an active orthopedic surgeon since 1962.  

It is my opinion that it is less likely as not that 
the Veteran's traumatic finger amputations from 
service contributes to, alter, or in any other way 
adversely affects his additional joint problems, 
particularly those involving the left upper extremity 
and neck, beyond the pre-aggravation baseline of 
severity and beyond the natural progression of the 
condition.

In reviewing the Veteran's claim, the Board has made every effort 
to obtain as much evidence as possible to assist in equitably 
resolving the issues at hand.  To this end, the claim was 
reopened and the issue with regard to the multiple amputations 
not already service-connected is being addressed de novo herein.

Nonetheless, the facts as they were present in service and for 
that matter, in 1971, are fairly straightforward with regard to 
the amputations, namely he lost two fingers in service, and three 
fingers on the left hand in a post-service meat grinding 
incident.  The credible evidence of record simply does not 
support that the former caused, contributed to, and/or in any way 
affected the latter.

As for the issue of arthritis involving the several non-service-
connected fingers as well as other joints including his hand, 
shoulders, neck, and elbow, the Board now has of record multiple, 
consistent and unequivocal medical expert opinions to the effect 
that the service-connected disabilities neither caused nor did 
they in any manner contribute to the arthritic problems now 
demonstrated.  The single private physician's statement that 
everything is somehow related to service is simply not supported 
by the documentation of record, lacks any expression of a 
rationale, and is totally inconsistent with multiple other 
medical experts who have reviewed and annotated their opinions to 
the documentary evidence in the file.

The Board appreciates the sincere observations and opinions 
provided by the Veteran, and those who provided affidavits in his 
behalf, but the medical evidence does not support their 
conclusion.  A reasonable doubt is not raised to be resolved in 
his favor, and service connection may not be granted.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
supra.


ORDER

New and material evidence has been submitted to reopen the 
Veteran's claim of entitlement to service connection for 
arthritis of the left thumb and the index and middle fingers; to 
that extent, the appeal is granted.

Entitlement to service connection for amputation of the left 
thumb and index and middle fingers with arthritis, as well as 
arthritis of the left hand, elbow, shoulders, and neck, is 
denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


